DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,330, 439 (the Kim Patent) in view of Lee et al. (US 2015/0319801, Lee hereafter)
RE claim 1, the Kim Patent claims a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, a radio resource control (RRC) message including information instructing a version change from a first packet data convergence protocol (PDCP) entity for a bearer to a second PDCP entity for the bearer, the first PDCP entity and the second PDCP entity being in the terminal; identifying whether the first PDCP entity for the bearer is changed to the second PDCP entity for the bearer based on the information instructing the version change; identifying first data to be transferred from the first PDCP entity to the second PDCP entity in case that the first PDCP entity for the bearer is changed to the second PDCP entity for the bearer; transferring the first data from the first PDCP entity to the second PDCP entity; releasing the first PDCP entity; configuring a new PDCP header associated with the transferred first data; and encrypting the transferred first data with a new security key, wherein the first data is data having a value greater than or equal to a PDCP sequence number for which successful delivery is not acknowledged, from a radio link control (RLC) entity connected to the first PDCP entity, before reception of the RRC message, wherein the first PDCP entity corresponds to a long term evolution (LTE) PDCP entity, wherein the second PDCP entity corresponds to a new radio (NR) PDCP entity (Claim 1 of the Kim Patent identically claims each and every limitation above).
The Kim Patent does not explicitly claim wherein the bearer includes signaling radio bearer (SRB) and data radio bearer (DRB).
However, Lee teaches wherein the bearer includes signaling radio bearer (SRB) and data radio bearer (DRB) (At least paragraphs 99 112 teach a bearer established with PDCP and RLC are comprised of SRBs and DRBs.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Kim Patent with the teaching of Lee  since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 2, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein the first data includes at least one PDCP service data unit (SDU) (Claim 2 of the Kim Patent is identical).
RE claim 3, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims submitting the processed data to a lower layer (Claim 3 of the Kim Patent is identical).
RE claim 4, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims the lower layer entity corresponds to an LTE RLC entity, and the second PDCP entity corresponding to the NR PDCP entity and the LTE RLC entity are associated with the bearer (Claim 5 of the Kim Patent is identical).
RE claim 5, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein, in case that the first PDCP entity corresponds to a NR PDCP entity and the second PDCP entity corresponds to a LTE PDCP entity: the lower layer entity corresponds to an LTE RLC entity, and the second PDCP entity corresponding to the LTE PDCP entity and the LTE RLC entity are associated with the bearer (Claim 4 of the Kim Patent is identical).
RE claim 6, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims discarding an RLC packet data unit (PDU) and an RLC SDU, that are stored in an RLC entity associated with the first PDCP entity (Claim 6 of the Kim Patent is identical).
RE claim 7, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein the RRC message includes information for releasing the first PDCP entity for the bearer and information for establishing the second PDCP entity for the bearer (Claim 7 of the Kim Patent is identical).
RE claim 8, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein a PDCP reordering time value is set to infinity in case that an acknowledge mode (AM) RLC bearer is configured for the terminal (Claim 8 of the Kim Patent is identical).
RE claim 9, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein processing the transferred first data comprises: performing at least one of an integrity protection, a ciphering, or a PDCP header generation for the first data (Claim 9 of the Kim Patent is identical).
RE claim 10, the Kim Patent claims a terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller coupled with the transceiver and configured to: receive, from a base station, a radio resource control (RRC) message including information instructing a version change from a first packet data convergence protocol (PDCP) entity for a bearer to a second PDCP entity for the bearer, the first PDCP entity and the second PDCP entity being in the terminal, identify whether the first PDCP entity for the bearer is changed to the second PDCP entity for the bearer based on the information instructing the version change, identify first data to be transferred from the first PDCP entity to the second PDCP entity in case that the first PDCP entity for the bearer is changed to the second PDCP entity for the bearer, transfer the first data from the first PDCP entity to the second PDCP entity, release the first PDCP entity, configure a new PDCP header associated with the transferred first data, and encrypt the transferred first data with a new security key, wherein the first data is data having a value greater than or equal to a PDCP sequence number for which successful delivery is not acknowledged, from a radio link control (RLC) entity connected to the first PDCP entity, before reception of the RRC message, wherein the first PDCP entity corresponds to a long term evolution (LTE) PDCP entity, wherein the second PDCP entity corresponds to a new radio (NR) PDCP entity (Claim 10 of the Kim Patent identically claims each and every limitation above).
The Kim Patent does not explicitly claim wherein the bearer includes signaling radio bearer (SRB) and data radio bearer (DRB).
However, Lee teaches wherein the bearer includes signaling radio bearer (SRB) and data radio bearer (DRB) (At least paragraphs 99 112 teach a bearer established with PDCP and RLC are comprised of SRBs and DRBs.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of the Kim Patent with the teaching of Lee  since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

RE claim 11, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein the first data includes at least one PDCP service data unit (SDU) (Claim 11 of the Kim Patent is identical).
RE claim 12, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein the controller is further configured to submit the processed data to a lower layer (Claim 12 of the Kim Patent is identical).
RE claim 13, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein: the lower layer entity corresponds to an LTE RLC entity, and the second PDCP entity corresponding to the NR PDCP entity and the LTE RLC entity are associated with the bearer (Claim 14 of the Kim Patent is identical).
RE claim 14, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein, in case that the first PDCP entity corresponds to an NR PDCP entity and the second PDCP entity corresponds to an LTE PDCP entity: the lower layer entity corresponds to an LTE RLC entity, and the second PDCP entity corresponding to the LTE PDCP entity and the LTE RLC entity are associated with the bearer (Claim 13 of the Kim Patent is identical). 
RE claim 15, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein the controller is further configured to discard an RLC packet data unit (PDU) and an RLC SDU, that are stored in an RLC entity associated with the first PDCP entity (Claim 15 of the Kim Patent is identical).
RE claim 16, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein the RRC message includes information for releasing the first PDCP entity for the bearer and information for establishing the second PDCP entity for the bearer (Claim 16 of the Kim Patent is identical).
RE claim 17, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein a PDCP reordering time value is set to infinity in case that an acknowledge mode (AM) RLC bearer is configured for the terminal (Claim 17 of the Kim Patent is identical).
RE claim 18, the Kim Patent in view of Lee claims the method of claim 1 above. Note that the Kim Patent further claims wherein the controller is configured to perform at least one of an integrity protection, a ciphering, or a PDCP header generation for the first data (Claim 18 of the Kim Patent is identical).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461